      Case: 1:19-cv-00210-SA-RP Doc #: 128 Filed: 07/20/21 1 of 1 PageID #: 903




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

CHARLES NANCE                                                                               PLAINTIFF

v.                                                                              No. 1:19CV210-SA-RP

CITY OF WEST POINT, ET AL.                                                              DEFENDANTS


                    ORDER TRANSFERRING PLAINTIFF’S MOTION [127]
                      TO PROCEED IN FORMA PAUPERIS ON APPEAL
                       TO THE FIFTH CIRCUIT COURT OF APPEALS

        This matter comes before the court on the motion [127] by the plaintiff to proceed as a pauper

on appeal. The court denied [123] the plaintiff’s first motion to appeal in forma pauperis as not taken

in good faith – and, under Baugh v. Taylor, 117 F. 3d 197 (5th Cir. 1997), informed the plaintiff that he

could appeal that denial by “filing a separate motion to proceed in forma pauperis on appeal with the

Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit” within 30 days of that order. Doc.

123 at 1 (emphasis added). Instead, the plaintiff filed his second in forma pauperis motion in this

court. Rather than dismiss the motion, the court will transfer it to the Fifth Circuit so that court may

consider it, as set forth in Baugh, supra.

        The Clerk of the Court is DIRECTED to TRANSFER the plaintiff’s motion [127] to

proceed in forma pauperis on appeal to the Fifth Circuit Court of Appeals.

        SO ORDERED, this, the 20th day of July, 2021.


                                                                 /s/ Sharion Aycock
                                                                 U. S. DISTRICT JUDGE
